DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 62-64 and 66-68 are allowed.

Response to Arguments
Applicant’s arguments, filed 2/3/2022, with respect to the prior art rejections have been fully considered and are persuasive.  Therefore, the prior art rejections has been withdrawn.  The amendments to the specification have been acknowledged by the Examiner. Accordingly, the claim objections have also been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Diane McKay on April 15, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 62: line 1, after “A food seasoning”, deleted “comprising the following 100% natural ingredients:” and inserted - - mixture with 100% natural ingredients comprising:  - -. 
Claim 63: line 1, after “A food seasoning” and before “according to claim 62”, inserted  - - mixture - - .
Claim 64: line 1, after “A food seasoning” and before “according to claim 63”, inserted - - mixture - - .
Claim 66: line 1, after “A food seasoning”, deleted “comprising the following 100% natural ingredients:” and inserted - - mixture with 100% natural ingredients comprising:  - -. 
Claim 67: line 1, after “A food seasoning” and before “according to claim 66”, inserted  - - mixture - - .
Claim 68: line 1, after “A food seasoning” and before “according to claim 67”, inserted - - mixture - - .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner has carefully considered Applicant’s arguments filed and previous affidavits and declarations submitted. The Examiner is persuaded by Applicant’s position that, taken as a whole, the closest prior art fails to teach or render obvious the claimed food seasoning mixture with 100% natural ingredients, as amended herein, comprising the claimed components in claimed amounts and prepared according to the claimed process limitations in order to provide a paste that is stable without refrigeration for one year. The closest prior art teaches aspects of the claimed composition, such as a composition comprising garlic and some of the claimed components, but fail to teach the claimed pH or that the composition includes 100% natural ingredients. Secondary prior art may motivate aspects of the claimed process steps. However, as Applicant has argued, the claimed components treated according to the claimed process steps form a final product that is distinct from prior art products, namely a food seasoning mixture including 100% natural ingredients, comprising the claimed components in claimed amounts, that is stable without refrigeration for one year. It is acknowledged that each of the prior art compositions may add missing features to the primary prior art reference. However, taken as a whole, the closest prior art fails to render obvious the claimed composition, as each of the prior art products, while within the same field of endeavor, achieves their own final products using other components or methods distinct from Applicant’s claimed product. Although Applicant’s claims are product claims, it has been shown that the process steps recited, when applied to the mixture of the claimed ingredients, result in a distinct and different product that is stable for one year without refrigeration and made with 100% natural ingredients. Therefore, Applicants claims are found to be free of the prior art and deemed allowable by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        4/15/2022